14‐3874‐cv 
Terry v. Inc. Vill. of Patchogue       




                                          In the
               United States Court of Appeals
                              For the Second Circuit
                                          ________ 
                          AUGUST TERM 2015 
                            No. 14‐3874‐cv 
                                      
                           HENRY R. TERRY, 
                          Plaintiff‐Appellant, 
                                      
                                    v. 
                                      
 INCORPORATED VILLAGE OF PATCHOGUE, INCORPORATED VILLAGE OF 
     PATCHOGUE BOARD OF TRUSTEES, PAUL V. PONTIERI, JR., IN HIS 
  OFFICIAL AND INDIVIDUAL CAPACITIES, BRIAN EGAN, IN HIS OFFICIAL 
   AND INDIVIDUAL CAPACITIES, STEPHEN J. MCGIFF, IN HIS OFFICIAL 
   CAPACITY, GERALD J. CREAN, IN HIS OFFICIAL CAPACITY, JOSEPH P. 
   DEAN, IN HIS OFFICIAL CAPACITY, LORI B. DEVLIN, IN HER OFFICIAL 
    CAPACITY, WILLIAM HILTON, IN HIS OFFICIAL CAPACITY, JOHN A. 
  KRIEGER, IN HIS OFFICIAL CAPACITY, JOHN DOE, IN HIS/HER OFFICIAL 
             CAPACITY, PETER SARICH, AND JAMES NUDO, 
                         Defendants‐Appellees.* 
                                ________ 
                                      
            Appeal from the United States District Court 
                 for the Eastern District of New York 
                                ________


       * The Clerk of Court is directed to amend the official caption to conform 

with the caption above. 
  




 
                       SUBMITTED: JUNE 14, 2016 
                        DECIDED: JUNE 23, 2016 
                              ________ 
                                    
Before: NEWMAN, CABRANES, and CARNEY, Circuit Judges. 
                              ________ 
                                    
      Plaintiff‐appellant Henry R. Terry, proceeding pro se, appeals 
a  September  10,  2014  judgment  of  the  United  States  District  Court 
for  the  Eastern  District  of  New  York  (William  F.  Kuntz,  Judge) 
dismissing his action against the Incorporated Village of Patchogue, 
the Village’s Board of Trustees, and a host of individuals.  Plaintiff’s 
claims,  which  arise  out  of  events  spanning  more  than  a  decade, 
principally  concern  the  Village’s  allegedly  wrongful  interference 
with his business interests and its maintenance of a police force that 
plaintiff believes to be unauthorized by law.  Reviewing the District 
Court’s dismissal de novo, see Gelboim v. Bank of Am. Corp., ‐‐‐ F.3d ‐‐‐, 
2016 WL 2956968, at *5 (2d Cir. May 23, 2016), we affirm. 

                                ________ 
                                     
                    Henry R. Terry, Key West, FL, pro se, for Plaintiff‐
                    Appellant. 
                     
                    Melissa L. Holtzer and Brian S. Sokoloff, Sokoloff 
                    Stern,  LLP,  Carle  Place,  NY,  for  Defendants‐
                    Appellees. 
                                ________ 
                                     




                                     2 
  




                                        
JOSÉ A. CABRANES, Circuit Judge: 

       Plaintiff‐appellant  Henry  R.  Terry  (“plaintiff”),  proceeding 
pro se, appeals a September 10, 2014 judgment of the United States 
District  Court  for  the  Eastern  District  of  New  York  (William  F. 
Kuntz, Judge) dismissing his action against the Incorporated Village 
of  Patchogue  (the  “Village”),  the  Village’s  Board  of  Trustees,  and  a 
host of individuals (jointly, “defendants”).  Plaintiff’s claims, which 
arise out of events spanning more than a decade, principally concern 
the  Village’s  allegedly  wrongful  interference  with  his  business 
interests and its maintenance of a police force that plaintiff believes 
to be unauthorized by law.  Reviewing the District Court’s dismissal 
de novo, see Gelboim v. Bank of Am. Corp., ‐‐‐ F.3d ‐‐‐, 2016 WL 2956968, 
at *5 (2d Cir. May 23, 2016), we affirm. 

       To  begin,  we  note  that  plaintiff’s  principal  brief  fails  to 
address adequately the merits of most—arguably all—of the claims 
dismissed by the District Court.  An appellant’s brief must contain, 
among  other  elements,  an  argument  section  setting  forth  the 
“appellant’s contentions and the reasons for them, with citations to 
the  authorities  and  parts  of  the  record  on  which  the  appellant 
relies.”    Fed.  R.  App.  P.  28(a)(8)(A).    Although  we  accord  filings 
from  pro  se  litigants  a  high  degree  of  solicitude,  even  a  litigant 
representing himself is obliged to set out “identifiable arguments” in 
his principal brief.  Donofrio v. City of New York, 563 F. App’x 92, 93 
(2d Cir. 2014) (summary order); see LoSacco v. City of Middletown, 71 
F.3d 88, 93 (2d Cir. 1995).  Plaintiff’s filing largely fails to do so.  For 




                                      3 
  




instance,  plaintiff’s  complaint  alleges  at  length  that  defendants 
committed  fraud  under  state  law  by  wrongfully  charging  that 
properties  he  owned  were  in  violation  of  the  Village’s  zoning  and 
fire  codes,  see  Verified  Am.  Comp.  at  129‐35,  Terry  v.  Inc.  Vill.  of 
Patchogue, No. 2:09 Civ. 2333 (WFK) (GRB) (E.D.N.Y. Apr. 1, 2013), 
ECF No. 79; if this is mentioned at all in plaintiff’s brief, it is in only 
the  most  general  terms,  see  Pl.’s  Br.  9  (“Defendants‐Appellees  .  .  . 
made false statements to force Plaintiff to give up his property and 
political rights.”).  More is required of even a pro se party.1   

       To the extent that plaintiff has adequately argued the merits of 
any  claims  on  appeal,  those  arguments  must  be  rejected.    For  a 
variety of reasons, the complaint fails to state a claim on which relief 
can be granted.  For example, even if we were to read plaintiff’s brief 
to  raise  contentions  related  to  his  claim  that  the  Village  committed 
fraud in connection with his attempt to purchase a property referred 
to as the “Weinstein Estate,” see Verified Am. Comp. at 138‐41, Terry 
v. Inc. Vill. of Patchogue, No. 2:09 Civ. 2333 (WFK) (GRB) (E.D.N.Y. 
Apr.  1,  2013),  ECF  No.  79,  he  would  be  unable  to  overcome  the 
barrier  of  res  judicata.    Plaintiff  brought  an  identical  fraud  claim  in 
New  York  state  court  in  2009,  and  the  court—characterizing 
plaintiff’s allegations as “prolix[ ] [and] disjointed”—dismissed it for 
failure  to  state  a  claim.    Terry  v.  Inc.  Vill.  of  Patchogue,  886  N.Y.S.2d 
72, at *4 (N.Y. Sup. Ct. Apr. 17, 2009) (unreported disposition).  “We 

        1 The requirement that a pro se litigant set out identifiable arguments in 

his briefing has special salience in this case: the complaint’s allegations run on for 
1,627  paragraphs  spanning  207  pages,  and  are  not  by  any  means  easily 
disentangled. 




                                          4 
  




are required to give [this] state‐court judgment the same preclusive 
effect  it  would  have  in  New  York,”  EFCO  Corp.  v.  U.W.  Marx,  Inc., 
124 F.3d 394, 397 (2d Cir. 1997), and we think it clear that the New 
York  courts  would  deem  it  a  disposition  on  the  merits  having  res 
judicata  effect,  see  Feigen  v.  Advance  Capital  Mgmt.  Corp.,  146  A.D.2d 
556, 557‐58 (N.Y. App. Div. 1st Dep’t 1989); Furia v. Furia, 116 A.D.2d 
694,  695  (N.Y.  App.  Div.  2d  Dep’t  1986)  (when  a  complaint  is 
dismissed  for  legal  insufficiency,  it  bars  commencement  of  a  new 
action  for  the  same  relief  if  the  new  complaint  fails  to  correct  the 
defects in the first). 

       Turning to plaintiff’s next argument, the District Court did not 
“abuse  its  discretion”  in  implicitly  denying  plaintiff’s  motion  to 
amend his complaint by dismissing the action while that motion was 
pending.  See Barani v. Dep’t of Defense,  518 F. App’x 48, 49 (2d Cir. 
2013)  (summary  order);  see  also  Fielding  v.  Tollaksen,  510  F.3d  175, 
178‐179 (2d Cir. 2007).  Although district judges should, as a general 
matter,  liberally  permit  pro  se  litigants  to  amend  their  pleadings, 
leave  to  amend  need  not  be  granted  when  amendment  would  be 
futile.  Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000).  The new 
allegations  plaintiff  wished  to  assert—for  instance,  claims  that  he 
suffered discrimination on the basis of national origin and perceived 
disability, see S.A. 10‐11; Pl.’s Br. 20—are merely conclusory.  In the 
circumstances,  the  District  Court  had  no  reason  to  permit 
amendment. 

       We  are  likewise  unconvinced  by  plaintiff’s  remaining 
arguments.  Plaintiff devotes a good deal of attention, for example, 




                                       5 
  




to  the  contentions  that  his  case  should  have  been  handled  in  the 
Central  Islip  courthouse,  not  the  Brooklyn  courthouse,  and  that  his 
case  was  not  assigned  to  a  judge  randomly.    But  plaintiff’s 
arguments  are  premised  on  violations  of  the  Eastern  District’s 
Guidelines  for  the  Division  of  Business  Among  District  Judges, 
which  expressly  state  that  they  “shall  not  be  deemed  to  vest  any 
rights  in  litigants  or  their  attorneys.”    See  also  United  States  v. 
Schlesinger,  261  F.  App’x  355,  360  (2d  Cir.  2008)  (summary  order).  
Thus,  even  if  plaintiff  were  to  make  out  a  violation  of  those 
Guidelines—which he has not—it would not entitle him to the relief 
he seeks. 

                             CONCLUSION 

       We  have  reviewed  all  of  plaintiff’s  arguments  on  appeal  and 
find them to be without merit. We thus AFFIRM the September 10, 
2014 judgment of the District Court. 

        




                                      6